Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


Allowable Subject Matter

Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (TOGASHI (US 20150258791 A1) (hereinafter TOGASHI)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the pair of first surfaces are located opposite to each other in a thickness direction of the first flow path device, the first flow path is located inside the first flow path device, the first flow path has a first opening and includes a branch flow path, the first opening is located in the pair of first surfaces, the pair of second surfaces are located opposite to each other in a thickness direction of the second flow path device, the second flow path is located inside the second flow path device and has 
TOGASHI only teaches: A flow path and the like through which the ink supplied from the liquid storage unit is supplied to the recording head 100 may be provided in the inner portion of the head fixing substrate 102. Alternatively, an ink flow- path may be provided in the head fixing substrate 102 and ink from the liquid storage unit may be supplied to the recording head 100 through the ink flow-path member…¶0048; The relay substrate 140 is a substrate on which electrical components, such as wiring, an IC, and a resistor, are mounted. The relay substrate 140 is disposed in a portion between the holding member 120 and the flow-path member 200. A passing-through portion 141 communicating with the opening portion 201 in the flow-path member 200 is formed in the relay substrate 140. The size of the opening of each passing-through portion 141 is greater than that of the opening portion 201 of the flow-path member 200…¶0062.

Claims 2-17 are allowable due to their dependencies. 
The closest references, TOGASHI and Hirono (US 20050237521 A1) (hereinafter Hirono) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886